DETAILED ACTION
Claims 1-20 are currently pending in this application and are considered in this Office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS
An information disclosure statement (IDS) submitted on May 25, 2021 has been considered.  The erroneous citation of the reference US 2011/0027267 has been corrected to US 2011/0072679 by Examiner.

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: “a fluid path and an airflow path extends” should be changed to “a fluid path and an airflow path extend”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:



Claim(s) 6-7, 12-17 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 6-7 and 15 recite “the tumbling portion of the processing belt”, and claim 16 recites “the tumbling portion of the belt”. There is insufficient antecedent for the limitation “the tumbling portion” in the claims, because claims 4 and 14 recite “a tumbling portion of the operational path”. Further, there is insufficient antecedent for the limitation “the belt” in claim 16. For the purpose of this examination, these recitations are interpreted as “the tumbling portion of the operational path”. A correction and/or clarification is required.
Claim 12 recites “”a processing chamber within an interior”. It is not clear, an interior of what structure is recited in the claim. For the purpose of this examination, it is interpreted as “within an interior of the cabinet”. A correction and/or clarification is required. This rejection affects claims 13-17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochan (US 3,009,343, cited in IDS), hereinafter Bochan.
Regarding claims 1, 2, and 12, Bochan discloses a laundry appliance (washer-dryer 1, Fig. 3) comprising a cabinet (defined by cabinet 2 and base 3, col. 2 line 15) defining an interior; a processing chamber (tub 12, col. 2 line 33) defined within the interior of the cabinet; and a processing belt (belt 24, col. 2 line 48) that partially defines the processing chamber and translates vertically within the interior of the cabinet (e.g. via rollers 13, 14). In the laundry appliance disclosed by Bochan (e.g. Fig. 3), the processing belt (24) defines a rearward boundary of the processing chamber, as claimed in claim 2, or defines a rear portion of the processing chamber, as claimed in claim 12.
Regarding claims 3, 4, and 14, Bochan discloses rollers (14, 15), a pressure sensitive mechanism (50), a pump (51, col. 4 line 10) positioned within the interior of the cabinet below the processing belt (24, e.g. Fig. 3). The disclosed space below the processing belt is interpreted as the machine compartment positioned within the interior and separated from the processing chamber by the processing belt, claimed in claim 3, or partially separated from the processing chamber by the processing belt, as claimed in claim 14, in the broadest reasonable interpretation. Bochan further discloses a drive train (rollers 13, 14, 15) that defines an operational path of the processing belt (e.g. Fig. 3). In the laundry appliance of Bochan, the portion of the operational path of the processing belt (24) that faces the interior of the processing chamber (12), and thus,  i.e. outside, of the processing chamber, as claimed in claims 4 and 14.
Regarding claims 7 and 15, Bochan discloses that by utilizing a pedal (70), the operator may keep the belts running intermittently while the lid is open so that all of the clothes are automatically brought up to her at the speed she desires, to cause the clothes to be fed up at the rate best suited to the operator who then need not lean down at all, but can merely pick up the clothes as they come up to a point just a little below the opening 5a (col. 5 lines 59-67, also see col. 8 lines 55-58). The disclosed mode of operation is interpreted as the processing belt (24) is operational in an unload condition (intermittent upward movement) that directs the tumbling portion of the processing belt toward a door aperture (upward), and that the unload condition disclosed by Bochan is further defined by a door (5) being in an open position relative to the door aperture, as claimed.
Regarding claim 8, Bochan discloses a blower (61) that directs process air through an airflow path (from inlet 60 via opening 64 in the bottom of the tub to air outlet 65 at the top of the tub, col. 5 lines 7-24). In the laundry appliance of Bochan, air flows from the opening 64 positioned adjacent the processing belt and throughout the processing chamber (e.g. Fig. 3), and thus, in the laundry appliance of Bochan, the airflow path is interpreted as extending between the machine compartment to the processing chamber (12, Fig. 1), as claimed.
Regarding claim 9, in the laundry appliance of Bochan, the airflow part extends through the processing chamber from an air inlet (60) disposed within a sidewall of the cabinet (Fig. 1).
Regarding claim 10, in the laundry appliance of Bochan, the airflow path extends from the air inlet (60) to an air outlet (65) disposed within an opposing sidewall, i.e. the sidewall opposing the front wall of the cabinet (Fig. 3). 
Regarding claim 16, in the laundry appliance of Bochan, a lower portion of the tub (12) is capable to hold a volume of process fluid, and the tumbling portion of the operational path of the processing belt (24) translates through the lower portion of the tub (12). Thus, the lower portion of the tub is interpreted as the claimed basin, in the broadest reasonable interpretation.
Regarding claim 18, Bochan is relied upon, as set forth in paras 8 and 10 of this Office action.
Regarding claims 11, 17, and 19, Bochan discloses that the processing belt (24) comprises regular perforations (25, e. g. Fig. 1, col. 2 line 49). The disclosed perforated structure of the processing belt allows fluid and air to pass therethrough, and it reads on the claimed porous structure, in the broadest reasonable interpretation.
Regarding claim 20, Bochan discloses a fluid path (from openings 55a in pipe 55, downward to a drain connected to the pump 51, col. 4 line 10-20) and an airflow path (from inlet 60 via opening 64 in the bottom of the tub and upward to air outlet 65 at the top of the tub, col. 5 lines 7-24) that extend through the processing chamber (e.g. Fig. 3). In the laundry appliance of Bochan, the fluid path and the airflow path extend through the processing belt (24, e.g. Fig. 3), as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochan (US 3,009,343), hereinafter Bochan in view of Taran (US 3,321,843), hereinafter Taran.
The reliance of Bochan is set forth supra.
Regarding claim 5, in the laundry appliance of Bochan, the processing chamber (tub 12) is defined in the interior of the cabinet defined by an inside surface of a door (5) and opposing sidewalls (e.g. Fig. 1). Bochan does not disclose that the processing chamber is defined by the inside surface of the door and the opposing sidewalls of the cabinet.
Taran teaches a laundry appliance (Fig. 1) comprising a cabinet (container 11) defining a processing chamber (e.g. Fig. 7); a door (20, 13, e.g. Fig. 1), a processing 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry appliance of Bochan having a processing chamber defined in the interior of the cabinet, with the processing chamber defined by the interior of the cabinet, as taught by Taran, in order to hold laundry and wash water. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for different loading opening arrangements by simple rearrangement of parts and have a reasonable expectation of success because such tubless arrangement is well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 6, in the laundry appliance of Bochan, the processing belt (24) moves in an upward direction (e.g. col. 1 line 40). Such direction is interpreted as a tumbling condition, and in the arrangement of Bochan having a door opening at the top of the cabinet, it directs the processing belt upward toward a door aperture of the cabinet. Bochan does not disclose that the tumbling condition directs the tumbling portion of the processing belt away from a door aperture of the cabinet. 
Taran teaches that the door opening may be located at the top of the cabinet or at the front of the cabinet (e.g. Fig. 1), and that such modification is a simple rearrangement of parts (col. 1 lines 18-21). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the positioning of the door opening at the front of the cabinet taught by Taran for the positioning of the door opening at the top of the cabinet disclosed by Bochan for the predictable result of providing access to the interior of the cabinet, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be an easy access into the processing chamber. In the laundry appliance of Bochan having a processing belt defining the rearward boundary of the processing chamber and configured to move upward, and modified with the door opening positioned at the front of the cabinet, taught by Taran, the upward movement of the processing belt during the tumbling portion directs the tumbling portion of the processing belt away from the door aperture of the cabinet, as claimed.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochan (US 3,009,343), hereinafter Bochan.
The reliance of Bochan is set forth supra.
Regarding claim 8, as an alternative secondary interpretation of the claimed air flow path extending between the machine compartment to the processing chamber, as it is required to originate in the machine compartment and then proceed into the processing chamber, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the opening 64 below the processing belt and/or place the air blower arrangement in the machine compartment, such that the airflow path extends from the machine compartment to the processing chamber, since it .
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bochan (US 3,009,343), hereinafter Bochan in further view of Lu (CN 108642790 A, cited in IDS), hereinafter Lu.
The reliance of Bochan is set forth supra.
Regarding claim 13, Bochan discloses that the processing belt (24) is operable in a tumbling condition that operates the processing belt in a single direction (upward). Bochan further discloses an embodiment of the laundry appliance (e.g. Fig. 5) having a processing belt (81) configured to translate vertically (via rollers 73 and 78). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the laundry appliance disclosed by Bochan in Fig. 3 with the processing belt arrangement disclosed by Bochan in Fig. 5, for the predictable result of tumbling of laundry during movement of the processing belt. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to maximize available space in the processing chamber and have a reasonable expectation of success because such arrangement is known in the art, as taught by Bochan. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. Bochan does not disclose that the processing belt is operable in an agitation condition that includes a reciprocal motion of the processing belt within the processing chamber. 
Lu teaches a laundry appliance (Fig. 1) comprising a cabinet (1) defining an interior; a processing chamber (2) defined within the interior; and a processing belt (35) that translates vertically within the interior, and is operable in a tumbling condition that operates the processing belt in a single direction, and that the processing belt is operable to move up and down so as to rub clothes (moves up and down, e.g. Abstract, para 61). The disclosed motion is interpreted as a reciprocal motion of the processing belt (e.g. Abstract).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the laundry appliance of Bochan with the capability of operating the processing belt in an agitation condition with a reciprocal motion, as taught by Lu, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). A laundry appliance having the processing belt operating in the reciprocal motion is known in the prior art, as taught by Lu. Modifying the laundry appliance of Bochan to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing washing via increased contact of the clothing with the washing water turbulence of washing water while decreasing mechanical action on the laundry resulting from its dropping, rendering this limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA GRAF/Examiner, Art Unit 1711